                Case 2:19-cr-00029-JAM Document 77 Filed 04/15/21 Page 1 of 2


 1 KYLE R. KNAPP
   Attorney at Law
 2 California State Bar No. 166597
   916 2nd Street, 2nd Floor
 3 Sacramento, CA 95814
   Telephone:(916) 441-4717
 4

 5 Attorney for Mitchell VanBeek

 6

 7
                                       UNITED STATES DISTRICT COURT
 8
                                     EASTERN DISTRICT OF CALIFORNIA
 9

10 UNITED STATES OF AMERICA,                         ) CASE NO. 19-CR-00029-JAM
                                                     )
11                                  Plaintiff,       )
                                                     )
12                                                   ) STIPULATION AND ORDER TO
     v.                                              ) SET NEW JUDGEMENT AND SENTENCING
13                                                   ) DATE & NEW DISCLOSURE SCHEDULE
                                                     )
14 MITCHELL VANBEEK,                                 ) DATE: April 27, 2021
                                                     ) Time: 9:30 am
15                                  Defendant.       ) COURT: Hon. John A. Mendez
                                                     )
16 __________________________________                )

17

18
            IT IS HEREBY STIPULATED by and between the parties hereto through their respective
19
     counsel, Veronica Alegria, Assistant United States Attorney, attorney for plaintiff and Kyle Knapp,
20
     attorney for defendant, MITCHELL VANBEEK, that the previously scheduled sentencing date of April
21
     27, 2021, be vacated and the matter set for sentencing on May 4, 2021 at 9:30am.
22
            This continuance is requested to allow defendant to fully address all matters in the final probation
23
     report and look further at any mitigation factors. I have contacted Ms. Alegre and Ms. Besabe and they
24
     have no objection to the new sentencing date.
25
            The following revised sentencing schedule is requested: Judgement and Sentencing – May 4,
26
     2021; Reply or Statement of Non-Opposition to Motion to Correct PSR due April 27, 2021; Motion to
27
     Correct PSR due April 20, 2021. The final probation report has been filed and it is anticipated that there
28
     will be no motion to correct filed by either party.
               Case 2:19-cr-00029-JAM Document 77 Filed 04/15/21 Page 2 of 2

     Dated: April 13, 2021                           Respectfully submitted.
 1

 2                                                     /s/ Kyle R. Knapp
                                                     Kyle R. Knapp
 3                                                   Attorney for Defendant Mitchell VanBeek

 4

 5

 6 Dated: April 13, 2021                             Respectfully submitted.

 7
                                                       /s/ Veronica Alegria
 8                                                   Veronica Alegria
                                                     Assistant U.S. Attorney
 9                                                   Attorney for Plaintiff

10

11 IT IS SO ORDERED.

12

13 Dated: April 14, 2021                        /s/ John A. Mendez
                                                THE HONORABLE JOHN A. MENDEZ
14
                                                UNITED STATES DISTRICT COURT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                2                               16-CR-009-TLN
